Citation Nr: 9924425	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-02 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability to include arthritis.   
 
2.  Entitlement to service connection for a skin disorder.   

3.  Entitlement to service connection for a right knee 
disability to include arthritis. 

4.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a left knee fracture.   

5.  Entitlement to an increased (compensable) evaluation for 
chronic low back pain with minimal L5-S1 facet changes.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs
ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to May 
1995.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO).   

The issue of service connection for a right knee disability 
to include arthritis is addressed in the Remand section of 
this decision.  


FINDINGS OF FACT

1.  Competent medical evidence establishing a current 
diagnosis of a bilateral hand disability, to include 
arthritis, has not been presented.  

2.  Competent medical evidence establishing a nexus between 
the current skin disorder and the veteran's period of service 
has not been presented.  

3.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims for increased evaluations 
has been obtained insofar as possible by the RO.

4.  The veteran's service-connected residuals of a fracture 
of the left knee are principally manifested by pain and 
effusion, without evidence of limitation of motion or 
instability. 

5.  The veteran's service-connected chronic low back pain 
with minimal L5-S1 facet changes is principally manifested by 
degenerative changes at L5-S1 and pain. without evidence of 
limitation of motion.    


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral hand disability to include arthritis is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim of entitlement to service connection for a skin 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  

3.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a fracture of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5260 (1998). 

4.  The criteria for a 10 percent disability evaluation for 
chronic low back pain with minimal L5-S1 facet changes have 
been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection

Pertinent Criteria

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

In addition, as the veteran served continuously for ninety 
(90) or more days during a period of war or after December 
31, 1946, if arthritis became manifest to a degree of 10 
percent within one year from the date of his termination of 
such service, such condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998). 

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court of 
Appeals for Veteran's Claims (formerly the Court of Veterans 
Appeals) (Court) has defined "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Id.  A claim must be more than just an 
allegation; a claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If a claim 
is not well-grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
A not well-grounded claim must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  If the initial burden of 
presenting evidence of a well-grounded claim is not met, the 
VA does not have a duty to assist the veteran further in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court 
further stated that where the proof is insufficient to 
establish a present disability there can be no valid claim 
for service connection.  Id.  In Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), the Court reaffirmed these holdings, stating 
in order for a claim to be well grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  

Analysis

Bilateral Hand Disability to include Arthritis

The veteran asserts that he incurred a bilateral hand 
disability to include arthritis in service.  He contends that 
he was treated for hand pain and swelling in service.  
Service medical records indicate that in May 1983, the 
veteran had a swollen left hand due to insect bites.  In 
August 1993, the veteran sustained lacerations to the right 
hand and left fifth finger.  These injuries appeared to have 
resolved.  A March 1995 report of medical history indicates 
that the veteran reported having swollen and painful joints, 
arthritis, and bone or joint deformities.  However, the 
veteran did not report having hand pain and the examiner did 
not note the presence of a bilateral hand disability.  

The veteran has not submitted competent medical evidence 
showing that he currently has a bilateral hand disability.  
Upon VA examination in July 1995, the veteran reported having 
bilateral hand pain with joint swelling.  Examination 
revealed full range of motion of the upper extremities.  
There was no effusion or erythema.  The assessment, in 
pertinent part, was joint pain, diffuse, full range of motion 
of all joints, without obvious external abnormality likely 
secondary to degenerative joint disease.  

Treatment records from an Air Force Base hospital, dated in 
April 1996, indicate that the veteran had second and third 
metacarpal swelling and hand pain.  X-ray examination 
revealed osteopenia about the second and third 
metacarpophalangeals.  The treatment records reflect a 
diagnosis of arthritis.  The Board notes that the treatment 
record does not specify which joints are arthritic.  

However, the most recent medical evidence of record does not 
identify a bilateral hand disability.  The most recent VA 
examination, which was performed by a board-certified 
orthopedic surgeon in July 1998, indicates that the examiner 
did not find any residual impairment of the veteran's hands.  
No deformities of the hands were detected.  Osteopenia was 
not detected upon X-ray examination.  

The July 1998 VA examination report indicates that the 
veteran reported that he had hand pain since 1992 and that he 
sometimes noted swelling in the joints of four fingers in his 
hand.  Examination revealed that the veteran was able to make 
a fist with each hand.  All fingers flexed well and no 
swelling was noted over the metacarpophalangeal joints.  No 
tenderness or pain was elicited to palpation about the hands 
or fingers.  Circulation and sensation were intact throughout 
out the hands, fingers, and thumbs.  All motions of the hands 
and fingers were unaccompanied by any exclamation of 
discomfort.  

The Board notes that X-ray examination of the right hand 
revealed a foreign body in the right thumb and punctate 
rarefactions in the second and third metacarpal heads of no 
apparent cause.  X-ray examination of the left hand was 
negative.  The examiner did not consider the punctate 
rarefactions to be unusual in appearance or diagnostic of any 
arthritis or any other specific bone or joint problem.  The 
examiner did not see any relationship between the X-ray 
findings and the symptoms described by the veteran.  It was 
noted that there was no connection between the present 
symptoms and the finding of a minute foreign body adjacent to 
the base of the right thumb proximal phalanx.  The examiner 
also did not see any radiographic report indicating an 
osteopenia of the right second and third metacarpophalangeal 
joints and concluded that the rarefactions were not a finding 
of osteopenia.  The diagnosis was bilateral hand pain.  The 
examiner stated that there was no apparent explanation or 
apparent cause of the veteran's present complaints.  The 
examiner further noted that no additional diagnostic tests or 
specialized treatment modalities were indicated.  

Evidence of a well grounded claim must include medical 
evidence of a current disability.  See Caluza, 7 Vet. App. at 
506.  See also Brammer, 3 Vet. App. at 225.  The medical 
evidence of record does not reflect a current diagnosis of a 
bilateral hand disability to include arthritis.  There is no 
X-ray evidence of arthritis of the hands.  Although 
osteopenia was suspected in 1996, there was no evidence of 
osteopenia upon VA examination in 1998.  The current medical 
evidence reflects a diagnosis of bilateral hand pain.  The 
Board notes that pain is a symptom, not a disability.  The 
extensive VA orthopedic examination in 1998 failed to detect 
a bilateral hand disorder.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer, 
supra; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992). 

In light of the absence of a current diagnosis of a bilateral 
hand disability to include arthritis, the veteran's claim is 
implausible and not well grounded.  Therefore, as a matter of 
law, the claim must be denied.  38 U.S.C.A. § 5107(a). 

Skin Disorders

The veteran asserts that he incurred a skin disorder in 
service.  Service medical records, dated in January 1975, 
indicate that the veteran had a fungal infection,  Tinea 
curis was diagnosed.  Service examination reports, dated in 
September 1980, May 1983, and June 1988, indicate that 
examination of the skin was normal.  No skin disorders were 
noted.  Service medical records, dated in August 1994,  
indicate that the veteran had a growth on his forehead.  In 
October 1994, the veteran underwent an excision of basal cell 
carcinoma of the right forehead.  A March 1995 report of 
medical history indicates that the veteran reported having a 
skin disease.  The examiner indicated that the veteran had 
basal cell carcinoma that was excised from the right temple.  
It was noted that the veteran had a full recovery.  On VA 
physical examination in July 1995, there were no complaints 
or findings of skin disability.  

The veteran has submitted competent medical evidence that he 
has a current skin disorder.  An October 1996 Air Force Base 
hospital treatment record indicates that the veteran had an 
actinic keratosis on the right hand and papules on his cheek 
and forehead.   

However, the veteran has not submitted competent medical 
evidence that medically relates the current skin disorder to 
his period of service.  The treatment records and VA 
examination report does not provide a nexus between the 
current skin disorders and the veteran's period of service.  
There is no evidence of continuity of symptomatology after 
discharge from service.  The Board points out that the 1995 
VA examination report did not reflect the presence of a skin 
disorder.  Examination of the skin was normal.  

The veteran asserts that his current skin disorder was 
incurred in service.  Although the veteran and other lay 
persons are competent to provide an account of the veteran's 
symptoms, "the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge."  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran does not 
possess the technical or specialized knowledge to provide a 
probative conclusion with respect to the issue of whether his 
current skin disorder was incurred in service or is medically 
related to service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran has not submitted any medical 
opinion to support his contentions.  There is no competent 
evidence that medically relates the current skin disorder to 
the veteran's period of service.  The Board points out that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded.  See Grottveit v. 
Brown, 5 Vet. App. at 93. 

The veteran asserts, in essence, that the VA did not consider 
the basal cell carcinoma that was diagnosed and treated in 
service, since this disorder was not mentioned in the 
statement of the case.  The Board notes that the RO did 
consider this disorder.  In the December 1995 rating 
determination, service connection was established for a 
residual scar of the excision of basal cell carcinoma of the 
forehead.  A zero percent evaluation was assigned effective 
from June 1, 1995.  The Board notes that there is no medical 
evidence of record, which shows that the veteran currently 
has basal cell carcinoma or residuals of basal cell carcinoma 
other than the scar.    

Accordingly, as there is no competent evidence establishing 
medical causation between the veteran's current skin disorder 
and his period of service, the claim is implausible and not 
well-grounded.  Therefore, as a matter of law, the claim must 
be denied.  38 U.S.C.A. § 5107(a). 

II.  Increased Evaluation

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  The veteran was VA examinations in 
July 1995 and July 1998.  Pertinent treatment records were 
obtained.  No further assistance is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).  

Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(1998).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1998). 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1998).

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just". 38 C.F.R. § 
4.6 (1998).  

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Residuals of a Fracture of the Left Knee

Factual Background

Service connection for residuals of a left knee fracture was 
established by an RO rating determination in December 1995.  
A noncompensable disability evaluation was assigned effective 
June 1, 1995.  

Service medical records indicate that in 1973 and 1974, the 
veteran was treated for left knee pain and locking.  X-ray 
examination in April 1973 was negative.  A September 1974 X-
ray examination was negative.  Service medical records, dated 
in July 1981, indicate that the veteran fell and injured his 
left knee.  X-ray examination revealed a probable hairline 
fracture line of the upper edge of the patella, age 
undetermined.  The veteran used a brace and crutches for six 
weeks.  

A July 1991 service medical record reflects a diagnosis of 
lateral collateral ligament strain of the left knee.  A July 
1994 X-ray of the left knee revealed no bone or joint 
abnormality.  

A March 1995 report of medical history indicates that the 
veteran reported that he had swollen, painful joints, 
arthritis, a bone and joint or other deformity, and a 
"trick" or locked knee.  The examiner noted that the 
veteran had bilateral knee arthritis since 1994, which was 
manifested by swelling and pain.  It was noted that the 
treatment was Motrin; currently, the veteran had no 
complaints.  The examiner indicated that the veteran had 
abnormal patellar alignment.   

A July 1995 VA examination report indicates that the veteran 
reported having knee pain with joint swelling, which improved 
with nonsteroidal anti-inflammatory drugs.  Examination 
revealed that the veteran had full range of motion of the 
lower extremities.  There was no effusion or erythema.  The 
diagnosis was joint pain and effusion with full range of 
motion of all joints without obvious external abnormality, 
likely secondary to degenerative joint disease.  It was noted 
that the veteran was followed at an Air Force Base hospital 
and was on nonsteroidal anti-inflammatory drugs.  

A treatment record from an Air Force Base hospital indicates 
that the veteran was treated for arthritis and he took three 
ibuprofen a day.  A March 1996 treatment record reveals that 
the veteran reported that he had been out of work because of 
the arthritis.  

An April 1996 treatment record indicates that the veteran 
reported having knee swelling and left knee pain for a year.  
He reported taking Motrin.  Examination revealed full range 
of motion of the left knee with patellofemoral pain, without 
effusion.  X-ray examination revealed bilateral patellar 
tilt.  The assessment was patellofemoral left knee pain and 
joint swelling.  Physical therapy and a knee brace were 
prescribed.  The veteran was continued on Motrin.  

An October 1996 Air Force Base hospital treatment record 
indicates that the veteran had no significant improvement 
with Motrin.  The left knee had full range of motion and 
increased medial joint pain.  The assessment was rule out 
medial meniscal tear.  

A December 1997 rating decision assigned a 10 percent 
evaluation to the residuals of a fracture of the left knee.  

A July 1998 VA orthopedic examination report indicates that 
the veteran was currently working as a mechanic.  Examination 
revealed that the veteran stood steady and straight.  Walking 
was even, steady, and heel-to-toe.  There was no limp 
present.  Examination of the lower extremities revealed 
essentially free motion.  

Analysis

The RO assigned a 10 percent disability evaluation to the 
residuals of a fracture to the left knee under the provisions 
of Diagnostic Code 5257, impairment of the knee, recurrent 
subluxation and lateral instability.  Under Diagnostic Code 
5257, a 10 percent disability evaluation is warranted for 
slight impairment of the knee, a 20 percent evaluation is 
warranted for moderate impairment, and a 30 percent 
evaluation is warranted for severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (1998). 

The medical evidence of record reveals that the veteran has 
complaints of pain, and swelling of the left knee.  However, 
there is no clinical evidence of lateral instability of the 
left knee or subluxation.  The 1998 VA examination report 
indicates that the veteran walked steady and even, there was 
no limp.  Thus, the Board finds that a compensable evaluation 
is not warranted under Diagnostic Code 5257.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in 
this case, where the diagnostic code under which the veteran 
is rated, 38 C.F.R. § 4.71, Diagnostic Code 5257, is not 
predicated on loss of range of motion, §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996). 

The veteran's service-connected left knee disability may also 
be rated under Diagnostic Codes 5260 and 5261.  Diagnostic 
Codes 5260 and 5261, are utilized to rate limitation of 
flexion and extension of the knee joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 (1998).  Under Diagnostic Code 
5260, limitation of flexion of the knee to 60 degrees 
warrants a noncompensable evaluation, limitation of flexion 
to 45 degrees will result in the assignment of a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1998).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants 10 
percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Limitation of extension of the 
knee to 30 degrees warrants a 40 percent evaluation and 
limitation of extension of the knee to 45 degrees warrants a 
50 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  Id.

The Rating Schedule provides that the range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (1998).  

The medical evidence of record demonstrates that the veteran 
has full range of motion of the left knee.  The July 1995 VA 
examination report indicates that the veteran had knee pain 
and joint swelling which improved with nonsteriodal anti-
inflammatory drugs.  The veteran had full range of motion of 
the left knee without effusion or erythema.  The diagnosis 
was joint pain and effusion with full range of motion of all 
joints without obvious external abnormality.  The Air Force 
base treatment records, dated in 1996, indicate that the 
veteran had full range of motion of the left knee with 
patellofemoral pain without effusion. 

The Board finds that a 10 percent evaluation is appropriate 
under Diagnostic Code 5260, when consideration is given to 
the functional loss of the left knee due to pain.  The Board 
notes that the provisions of 38 C.F.R. § 4.40 and 4.45 must 
be considered in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the evidence of record shows that the 
veteran experiences pain with motion of the left knee.  The 
examination reports and treatment records consistently 
reflect complaints of left knee pain.  The July 1995 VA 
examination report reflects a diagnosis of joint pain.  The 
April 1996 treatment record reflects a diagnosis of 
patellofemoral left knee pain.  The medical evidence shows 
that the veteran takes Motrin for the left knee pain.  The 
Board notes that functional loss may be due to pain and a 
part which becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, the 
Board finds that the veteran is entitled to the minimum 
compensable rating for the functional loss of the left knee 
due to pain.  Thus, the Board concludes that a 10 percent 
evaluation is warranted under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, based upon the findings of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The Board also finds that it is more appropriate to rate the 
service-connected residuals of a left knee fracture under 
Diagnostic Code 5260, since this disability is more closely 
analogous to the criteria set forth under Diagnostic Code 
5260, limitation of flexion of the leg, than the criteria 
specified under Diagnostic Code 5257.  As noted above, the 
medical evidence does not demonstrate evidence of knee 
instability or subluxation.  The evidence does show that the 
veteran experiences functional loss due to painful motion.  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the left 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is no evidence of semilunar cartilage.  
Thus, Diagnostic Code 5258 is not for application.  There is 
also no evidence of malunion or nonunion of the tibia and 
fibula; Diagnostic Code 5262 for impairment of the tibia and 
fibula is not for application in this case.  There is no 
evidence of genu recurvatum.  Thus, Diagnostic Code 5263 is 
not for application.  

The Board notes that the service medical records reflect a 
diagnosis of knee arthritis.  Air Force base hospital 
treatment records also reflect a diagnosis of arthritis.  The 
Board notes that there are no X-ray findings to support the 
diagnosis of knee arthritis.  The in-service X-ray 
examination reports, dated in 1973 and 1974, were negative.  
A July 1981 in-service X-ray examination report detected a 
hairline fracture line of the upper edge of the patella.  A 
July 1994 X-ray examination revealed no bone or joint 
abnormality.  An X-ray examination, dated in April 1996, 
revealed bilateral patellar tilt.  Since there is no X-ray 
evidence of arthritis, Diagnostic Code 5003, degenerative 
arthritis, is not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating in excess of 10 percent for the left 
knee disability.  

The Board notes that the veteran's claim must also be viewed 
in light of VAOPGCPREC 23-97 (hereinafter G.C. Prec. Op. 23-
97) and VAOPGCPREC 
9-98 (hereinafter G.C. Prec. Op. 9-98).  In G.C. Prec. Op. 
23-97, General Counsel stated that when a knee disorder is 
rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  In G.C. Prec. 
Op. 9-98, General Counsel stated if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59. 

The Board finds that a separate and additional 10 percent 
evaluations are not warranted pursuant to G.C. Prec. Op. 23-
97 and 9-98, because the medical evidence does not establish 
clinical findings of both instability of the left knee in 
addition to limitation of motion.  Further, as discussed 
above, there are no findings of arthritis of the left knee.  

In summary, a disability evaluation in excess of 10 percent 
is not warranted of the residuals of the left knee fracture, 
for the reasons described above.   

Chronic Low Back Pain with Minimal L5-S1 Facet Changes

Factual Background

Service connection for chronic low back pain with minimal L5-
S1 facet changes was established by an RO rating 
determination in December 1995.  A noncompensable disability 
evaluation was assigned effective June 1, 1995.  

Service medical records indicate that the veteran reported 
having low back pain since 1973.  The service medical records 
reflect treatment of a back disability since that time.  A 
July 1979 service medical record reflects a diagnosis of 
minimal herniated lumbar disc; however, X-ray examination was 
within normal limits.  An April 1986 X-ray examination of the 
lumbar spine was normal.  An August 1987 computed tomography 
(CT) scan revealed minimal degenerative changes involving L5-
S1 facet joint.  There was no evidence of intervertebral disc 
herniation, neural narrowing, or spinal stenosis.  

A May 1994 service physical therapy record indicates that the 
veteran reported having chronic low back pain.  A May 1994 
service medical record notes that he had full range of motion 
of the back.  A March 1995 report of medical history reveals 
that the veteran reported having a herniated disc with 
shooting pain to the right buttock and leg.  The examiner 
stated that the veteran had recurrent low back pain since 
1986.  It was noted that the CT scan and X-ray examination in 
1987 were normal; minimal degenerative changes of L5-S1 was 
diagnosed in 1987 and lumbosacral right sciatica pain was 
diagnosed in 1994.  The examiner indicated that the veteran 
was treated with Indocin, heat, and exercises, and that he 
presently suffered from pain on a daily basis.  

A July 1995 VA examination report reveals that the veteran 
reported having a history of chronic back pain and a history 
of left lower extremity radiculopathy which was now localized 
to the lower back.  It was noted that the low back pain 
limited the veteran's activity.  Examination revealed the 
veteran's posture and gait were normal.  He had full range of 
motion of all joints, without effusion or erythema.  The 
diagnosis was low back pain with history of radiculopathy and 
probable disc herniation and chronic pain, localized now only 
to the low back.  It was noted that the veteran should 
continue to limit heavy lifting and use nonsteriodal 
antiinflammatory drugs.  

In a December 1996 statement, the veteran stated that he had 
arthritis pain in his low back daily and frequent sciatic 
pain which extended down the back of his right thigh and 
buttock.  He indicated that he was unable to bend down to 
pick up objects and he had to stoop instead.  

A July 1998 VA orthopedic examination report indicates that 
the veteran stood steady and straight with no listing or 
leaning of the back.  The spinal alignment was normal.  
Walking was even, steady, and toe to heel.  Free low back 
motions were present with no complaint of pain.  The veteran 
came readily to a seated position on the examining table.  
There were free hip and neck motions with no complaint of 
pain.   


Analysis

The RO assigned a noncompensable disability evaluation to the 
veteran's chronic low back pain with minimal L5-S1 facet 
changes under the provisions of Diagnostic Code 5295, 
lumbosacral strain.  Under this diagnostic code, a 
noncompensable evaluation is assigned for lumbosacral strain 
with slight subjective symptoms only.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 10 percent evaluation is assigned 
for lumbosacral strain with characteristic pain on motion, 
and a 20 percent evaluation is assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
Id.  A 40 percent evaluation is assigned for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

In applying the law to the existing facts, the record does 
demonstrate the requisite objective manifestations for a 10 
percent disability evaluation under Diagnostic Code 5295.  
The medical evidence of record establishes that the veteran 
has a back disability with characteristic pain on motion.  
The service medical records indicate that the veteran was 
treated for low back pain since 1973.  A March 1995 report of 
medical history notes that the veteran had recurrent low back 
pain since 1986 and that the veteran presently suffered from 
pain on a daily basis.  A July 1995 VA examination report 
indicates that the veteran reported having a history of 
chronic back pain.  The diagnosis was low back pain with 
history of radiculopathy and probable disc herniation and 
chronic pain, localized now only to the low back.  It was 
noted that the veteran should continue to limit heavy lifting 
and use nonsteriodal antiinflammatory drugs.  The Board finds 
this evidence to be sufficient evidence of characteristic 
pain on motion.  Consequently, a 10 percent disability 
evaluation is warranted under Diagnostic Code 5295.  

The Board finds that the evidence does not demonstrate the 
objective findings necessary for a disability evaluation in 
excess of 10 percent under Diagnostic Code 5295.  There is no 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion in the standing position, or listing of 
the whole spine to the opposite side with positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space or abnormal mobility with forced motion.  The treatment 
records and examination reports indicate that the veteran had 
full range of motion.  

Overall, the Board concludes that the symptomatology more 
nearly approximates the criteria for a 10 percent disability 
evaluation under Diagnostic Code 5295.  The assignment of an 
evaluation in excess of 10 percent under Diagnostic Code 5295 
is not warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5295. 

The veteran's low back disability may also be rated under the 
provision of Diagnostic Code 5292, limitation of motion of 
the lumbar spine.  Under this diagnostic code, a 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1998).  A 20 percent evaluation is warranted for moderate 
limitation of motion and a 10 percent evaluation is warranted 
for slight limitation of motion.  Id.

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for 
disability evaluation in excess of 10 percent under 
Diagnostic Code 5292.  The medical evidence does not 
demonstrate severe or moderate limitation of motion of the 
lumbar spine.  The service medical records, dated in May 
1994, indicate that the veteran had full range of motion of 
the back.  The July 1995 VA examination report indicates that 
the veteran had full range of motion of all joints.  The 
evidence shows that the veteran had chronic low back pain 
which limited the veteran from heavy lifting.  The evidence 
of record shows that the veteran took pain medication for a 
back disability.  The back disability did not prevent the 
veteran from being employed.  Overall, the Board concludes 
that the symptomatology more nearly approximates the criteria 
for a slight disability under Diagnostic Code 5292.  
Consequently, a disability evaluation in excess of 10 percent 
is not warranted under Diagnostic Code 5292. 38 C.F.R. § 
4.71a, Diagnostic Code 5292. 

The Board has examined all other diagnostic codes pertinent 
to disabilities of the low back.  Ankylosis or residuals of a 
fracture of a vertebra have not been demonstrated.  
Consequently, a schedular rating in excess of 10 percent is 
not warranted under Diagnostic Codes 5285 or 5289.  The Board 
notes that although the veteran asserts he has a herniated 
disc, the medical evidence of record does not establish a 
diagnosis for this disorder.  The Board points out that an 
August 1987 CT scan of the veteran's lumbar spine indicated 
that there was no evidence of intervertebral disc herniation.  
Consequently, Diagnostic Code 5293, intervertebral disc 
syndrome, is not for application.  

The veteran's back disability may also be rated under 
Diagnostic Code 5003, degenerative arthritis, since there is 
X-ray evidence of degenerative changes of L5-S1.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  Diagnostic Code 
5003 specifies that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998). 

Limitation of motion of the lumbar spine is rated under 
Diagnostic Code 5292.  For the reasons described above, an 
evaluation in excess of 10 percent is not warranted under 
this diagnostic code.  Thus a higher disability evaluation is 
not warranted under Diagnostic Code 5003.  

The Board has also considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a rating in excess of 10 percent.  

Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 
is warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's spine when the rating code under which the veteran 
is rated does not contemplate these factors.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board finds that the 10 percent evaluation under 
Diagnostic Code 5295 adequately reflects the functional 
impairment of the veteran's lumbar spine due to pain when 
consideration is given to the criteria set forth at 38 C.F.R. 
§ 4.40 and the principles established in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  As noted above, the veteran has full 
range of motion of the lumbar spine.  There is no evidence of 
weakness, atrophy, incoordination, or excess fatigability.  
The "demonstrable pain" on motion is no more than slight.  
The Board notes that the criteria for a 10 percent evaluation 
under Diagnostic Code 5295 contemplate "characteristic pain 
on motion."  As noted above, the painful motion of the 
veteran's lumbar spine does not meet the requirements of 
moderate or severe limitation which is necessary for a rating 
in excess of 10 percent under Diagnostic Code 5292, 
limitation of motion of the lumbar spine.  Thus, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45. 4.59 do not provide a 
basis for a higher evaluation. 

In summary, a 10 percent disability evaluation is warranted 
for the service-connected chronic low back pain with minimal 
L5-S1 facet changes, for the reasons described above. 


ORDER

Entitlement to service connection for a bilateral hand 
disability to include arthritis is denied.

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to an increased evaluation for residuals of a 
fracture of the left knee is denied. 

Entitlement to an increased evaluation of 10 percent for 
chronic low back pain with minimal L5-S1 facet changes is 
granted, subject to controlling regulations affecting the 
payment of monetary awards.  


REMAND

The Board has determined that further VA examination is 
required before the issue of entitlement to service 
connection for a right knee disability can be decided.  The 
veteran asserts that he incurred a right knee disability in 
service.  Service medical records indicate that upon 
enlistment examination in August 1971, examination of the 
right knee was normal.  Examination reports, dated in May 
1983 and June 1988, indicate that examination of the knee was 
normal.  Service medical records further show that in 1994, 
the veteran had complaints of right knee pain.  A May 1994 
service medical record reveals that the right knee was 
swollen.  A July 1994 service medical record indicates that 
upon examination, the right knee appeared normal.  There was 
full range of motion and no instability.  An August 1994 
service medical record indicates that the veteran had 
arthritis of the knees.  An X-ray examination was performed 
in January 1995, and the findings revealed patellar tilt.  
The assessment was patellofemoral disease possibly secondary 
to tilt.  A March 1995 report of medical history indicates 
that the veteran had a right knee displacement in childhood 
with the last episode in 1969.  It was noted that the veteran 
fully recovered.  The report further indicated that the 
veteran had bilateral knee arthritis in 1994 that was 
manifested by swelling and pain.  The examiner indicated that 
the veteran used Motrin for pain and was currently without 
complaints.  

Upon VA examination in July 1995, the veteran reported having 
knee pain with joint swelling.  The diagnosis, in pertinent 
part, was joint pain diffuse with full range of motion of all 
joints, without obvious external deformity, likely secondary 
to degenerative joint disease.  Treatment records from the 
Air Force base hospital, dated in 1996, indicate that the 
veteran had complaints of knee pain.  An April 1996 treatment 
record reveals that the veteran reported having knee 
swelling.  X-ray examination revealed bilateral patellar 
tilt.     

The Board finds that the veteran has submitted evidence of a 
well-grounded claim for entitlement to service connection for 
a right knee disability.  See 38 U.S.C.A. § 5107(a); Caluza, 
supra; Savage, supra.  The service medical records indicate 
that the veteran had patellofemoral disease of the right 
knee, possibility secondary to patellar tilt.  The evidence 
of record further shows continuity of right knee 
symptomatology after service.  As noted above, the July 1995 
VA examination report indicates that the veteran had 
complaints of right knee pain.  An April 1996 treatment 
record indicates that the veteran reported having knee 
swelling and knee pain.  X-ray evidence revealed patellar 
tilt of the right knee. 

The VA has a duty to assist the veteran in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  This duty includes 
providing a complete and thorough medical examination of the 
claimed disability that takes into account the records of the 
veteran's prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The duty to 
assist also includes providing an examination by a specialist 
when deemed appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The Board finds that in order to fairly adjudicate the 
veteran's claim, a VA orthopedic examination is necessary to 
determine the nature and etiology of the veteran's right knee 
disability and whether the veteran's current right knee 
disability is related to his complaints of knee pain and the 
diagnosis of patellofemoral disease in service. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  He should be asked to provide 
the names and addresses of the medical 
care providers who treated him for his 
right knee disability since separation 
from service in 1995.  Any medical care 
provider(s) so identified should be asked 
to provide copies of the veteran's 
treatment records, if such records are 
not associated with the claims folder.  
The veteran should be asked to sign any 
necessary consent forms for the release 
of the records.    

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's 
current right knee disability.  The 
examiner should estimate the likely date 
of onset of any right knee disability 
found.  The examiner should render an 
opinion as to whether the veteran has 
arthritis of the right knee and, if so, 
estimate the date of onset of the knee 
arthritis, and whether the veteran's 
symptoms in service were an early 
manifestation of his current right knee 
disability.  All indicated tests should 
be conducted.  The claims file and a copy 
of this REMAND should be made available 
to the examiner prior to the requested 
examination.  The rationale for any 
opinion expressed should be explained. 

3.  Thereafter, the RO should review all 
the additional evidence and readjudicate 
the claim of entitlement to service 
connection for a right knee disability.   

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	
THOMAS J. DANNAHER
Member, Board of Veterans' Appeals


 

